                                                                Case 2:20-bk-21022-BR       Doc 340 Filed 05/12/21 Entered 05/12/21 11:57:30           Desc
                                                                                             Main Document     Page 1 of 6



                                                                  1 SMILEY WANG-EKVALL, LLP
                                                                    Lei Lei Wang Ekvall, State Bar No. 163047
                                                                  2 lekvall@swelawfirm.com
                                                                    Philip E. Strok, State Bar No. 169296
                                                                  3 pstrok@swelawfirm.com
                                                                    Timothy W. Evanston, State Bar No. 319342
                                                                  4 tevanston@swelawfirm.com
                                                                    3200 Park Center Drive, Suite 250
                                                                  5 Costa Mesa, California 92626
                                                                    Telephone: 714 445-1000
                                                                  6 Facsimile:    714 445-1002

                                                                  7 Attorneys for Elissa D. Miller,
                                                                    Chapter 7 Trustee
                                                                  8

                                                                  9                           UNITED STATES BANKRUPTCY COURT

                                                                 10                             CENTRAL DISTRICT OF CALIFORNIA

                                                                 11                                    LOS ANGELES DIVISION
SMILEY WANG-EKVALL, LLP

                          Tel 714 445-1000 • Fax 714 445-1002
                            3200 Park Center Drive, Suite 250




                                                                 12 In re                                             Case No. 2:20-bk-21022-BR
                               Costa Mesa, California 92626




                                                                 13 GIRARDI KEESE,                                    Chapter 7

                                                                 14                                                   STIPULATION AUTHORIZING THE
                                                                                                                      RELEASE OF DISPUTED COSTS TO
                                                                 15                                 Debtor.           CLIENTS

                                                                 16                                                   [No Hearing Required]

                                                                 17

                                                                 18   TO THE HONORABLE BARRY RUSSELL, UNITED STATES BANKRUPTCY JUDGE:

                                                                 19           Elissa D. Miller, the chapter 7 trustee of the bankruptcy estate of Girardi Keese

                                                                 20 (the "Trustee"), by and through her attorneys, and Gabriel and Maria Abikzer (the

                                                                 21 "Clients"), through their attorneys, enter into this Stipulation Authorizing the Release of

                                                                 22 Disputed Costs to Clients (the "Stipulation") as follows:

                                                                 23

                                                                 24                                               RECITALS

                                                                 25           A.    On December 18, 2020 (the "Petition Date"), an involuntary chapter 7

                                                                 26 bankruptcy petition ("Petition") was filed against Girardi Keese ("Debtor"). As of the filing

                                                                 27 of the involuntary petition, Debtor was counsel of record in a significant number of

                                                                 28 matters which were undertaken on a contingency basis.


                                                                      2866470.1                                      1                                STIPULATION
                                                                Case 2:20-bk-21022-BR      Doc 340 Filed 05/12/21 Entered 05/12/21 11:57:30           Desc
                                                                                            Main Document     Page 2 of 6



                                                                  1           B.   The petitioning creditors moved for the appointment of an interim trustee

                                                                  2 which was granted by the Court by order entered January 5, 2021. The Trustee was

                                                                  3 appointed as the interim chapter 7 trustee on January 6, 2021. The order for relief was

                                                                  4 entered January 13, 2021 and, the same date, the Trustee was reappointed and has

                                                                  5 been serving in that capacity since.

                                                                  6           C.   On May 18, 2018, the Debtor commenced an action in the Los Angeles

                                                                  7 County Superior Court, Case No. BC706830, on behalf of the Clients against the City of

                                                                  8 Los Angeles and Jeffrey Joel (the "Superior Court Case"). The Superior Court Case was

                                                                  9 subsequently settled in favor of the Clients for $23,000,000.00 (the "Settlement Amount").

                                                                 10 The Settlement Amount is being paid in two installments, with the first installment already

                                                                 11 having been paid and the second installment due in July of 2021.
SMILEY WANG-EKVALL, LLP

                          Tel 714 445-1000 • Fax 714 445-1002
                            3200 Park Center Drive, Suite 250




                                                                 12           D.   On January 1, 2021, the Trustee and the Clients entered into a Stipulation
                               Costa Mesa, California 92626




                                                                 13 Authorizing Settlement Payment to Client and Payment of Expenses to the Estate

                                                                 14 [Docket No. 116] (the "Distribution Stipulation"), which set forth the allocation of the

                                                                 15 installment payments between the Clients and the Debtor. The Distribution Stipulation

                                                                 16 was approved by order entered January 26, 2021 [Docket No. 124].

                                                                 17           E.   Pursuant to the Disbursement Stipulation, the Clients and the Trustee

                                                                 18 agreed that $229,663.00 of the first installment would be reserved and held in trust by the

                                                                 19 Trustee pending resolution of a dispute between the Clients and the Debtor regarding the

                                                                 20 reimbursement of certain costs and advances (the "Disputed Costs"). The controversy

                                                                 21 over the Disputed Costs involves certain loans that were secured by the Debtor from

                                                                 22 Signal Funding to fund the litigation (the "Litigation Loan"). The Debtor and the Clients

                                                                 23 agreed to share the obligation equally, including interest charges.

                                                                 24           F.   The Clients have since repaid the Litigation Loan in full, and the Disputed

                                                                 25 Costs represent the Debtor's share of its obligation on the Litigation Loan.

                                                                 26

                                                                 27

                                                                 28


                                                                      2866470.1                                     2                                 STIPULATION
                                                                Case 2:20-bk-21022-BR        Doc 340 Filed 05/12/21 Entered 05/12/21 11:57:30           Desc
                                                                                              Main Document     Page 3 of 6



                                                                  1                                               STIPULATION

                                                                  2           In light of the foregoing, the parties stipulate as follows:

                                                                  3           1.     The Trustee, on behalf of the Debtor's estate, and the Clients, through their

                                                                  4 attorneys of record, confirm that the Clients are entitled to the distribution of the Disputed

                                                                  5 Costs; and

                                                                  6           2.     The Trustee is authorized to remit the Disputed Costs totaling $229,663.00

                                                                  7 to the Clients, in care of Rafey Balabanian, Edelson PC, 150 California Street, 18th Floor,

                                                                  8 San Francisco, California 94111.

                                                                  9           IT IS SO STIPULATED.

                                                                 10

                                                                 11
SMILEY WANG-EKVALL, LLP

                          Tel 714 445-1000 • Fax 714 445-1002
                            3200 Park Center Drive, Suite 250




                                                                                 11 2021
                                                                 12 DATED: May ___,                             ELISSA D. MILLER, solely in her capacity as
                               Costa Mesa, California 92626




                                                                                                                Chapter 7 Trustee of the Estate
                                                                 13

                                                                 14 DATED: May ___, 2021                        EDELSON PC
                                                                 15

                                                                 16                                             By:
                                                                                                                      RAFEY S. BALABANIAN
                                                                 17                                                   Attorneys for Gabriel and Maria Abikzer
                                                                 18

                                                                 19

                                                                 20

                                                                 21

                                                                 22

                                                                 23

                                                                 24

                                                                 25

                                                                 26

                                                                 27

                                                                 28


                                                                      2866470.1                                        3                               STIPULATION
       
                                                                Case 2:20-bk-21022-BR        Doc
                                                                                                  340  Filed 05/12/21 Entered 05/12/21 11:57:30       Desc
                                                                                              Main Document         Page 4 of 6



                                                                  1                                               STIPULATION

                                                                  2           In light of the foregoing, the parties stipulate as follows:

                                                                  3           1.     The Trustee, on behalf of the Debtor's estate, and the Clients, through their

                                                                  4 attorneys of record, confirm that the Clients are entitled to the distribution of the Disputed

                                                                  5 Costs; and

                                                                  6           2.     The Trustee is authorized to remit the Disputed Costs totaling $229,663.00

                                                                  7 to the Clients, in care of Rafey Balabanian, Edelson PC, 150 California Street, 18th Floor,

                                                                  8 San Francisco, California 94111.

                                                                  9           IT IS SO STIPULATED.
                                                                 10

                                                                 11
SMILEY WANG-EKVALL, LLP

                          Tel 714 445-1000 • Fax 714 445-1002
                            3200 Park Center Drive, Suite 250




                                                                 12 DATED: May ___, 2021                        ELISSA D. MILLER, solely in her capacity as
                               Costa Mesa, California 92626




                                                                                                                Chapter 7 Trustee of the Estate
                                                                 13

                                                                 14 DATED: May 
                                                                               ___, 2021                        EDELSON PC
                                                                 15

                                                                 16                                             By:
                                                                                                                      RAFEY S. BALABANIAN
                                                                 17                                                   Attorneys for Gabriel and Maria Abikzer
                                                                 18

                                                                 19

                                                                 20

                                                                 21

                                                                 22

                                                                 23

                                                                 24

                                                                 25

                                                                 26

                                                                 27

                                                                 28


                                                                      2866470.1                                        3                               STIPULATION
       Case 2:20-bk-21022-BR                      Doc 340 Filed 05/12/21 Entered 05/12/21 11:57:30                                       Desc
                                                   Main Document     Page 5 of 6



                                         PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is 3200
Park Center Drive, Suite 250, Costa Mesa, CA 92626.

A true and correct copy of the foregoing document entitled (specify): STIPULATION AUTHORIZING THE RELEASE OF
DISPUTED COSTS TO CLIENTS will be served or was served (a) on the judge in chambers in the form and manner required by
LBR 5005-2(d); and (b) in the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
 May 12, 2021 I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that the
following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated below:

                                                                                          Service information continued on attached page.

2. SERVED BY UNITED STATES MAIL:
On (date) May 12, 2021, I served the following persons and/or entities at the last known addresses in this bankruptcy
case or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail,
first class, postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the
judge will be completed no later than 24 hours after the document is filed.

 The Honorable Barry Russell
 U.S. Bankruptcy Court
 Roybal Federal Building
 255 E. Temple Street, Suite 1660
 Los Angeles, CA 90012



                                                                                          Service information continued on attached page.

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date) _____ , I served the
following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.

                                                                                          Service information continued on attached page.



I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

 May 12, 2021                              Gabriela Gomez-Cruz                                   /s/ Gabriela Gomez-Cruz
 Date                                      Printed Name                                          Signature




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2012                                                                                      F 9013-3.1.PROOF.SERVICE
        Case 2:20-bk-21022-BR                     Doc 340 Filed 05/12/21 Entered 05/12/21 11:57:30                                       Desc
                                                   Main Document     Page 6 of 6




                                                 ADDITIONAL SERVICE INFORMATION (if needed):


1. SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (“NEF”)

Kyra E Andrassy kandrassy@swelawfirm.com, lgarrett@swelawfirm.com;gcruz@swelawfirm.com;jchung@swelawfirm.com
•Rafey Balabanian rbalabanian@edelson.com, docket@edelson.com
•Michelle Balady mb@bedfordlg.com, leo@bedfordlg.com
•William C Beall will@beallandburkhardt.com, carissa@beallandburkhardt.com
•Ori S Blumenfeld Ori@MarguliesFaithLaw.com,
Helen@MarguliesFaithLaw.com;Angela@MarguliesFaithLaw.com;Vicky@MarguliesFaithLaw.com
•Richard D Buckley richard.buckley@arentfox.com
•Marie E Christiansen mchristiansen@vedderprice.com, ecfladocket@vedderprice.com,marie-christiansen-
4166@ecf.pacerpro.com
•Jennifer Witherell Crastz jcrastz@hrhlaw.com
•Ashleigh A Danker Ashleigh.danker@dinsmore.com, SDCMLFiles@DINSMORE.COM;Katrice.ortiz@dinsmore.com
•Clifford S Davidson csdavidson@swlaw.com, jlanglois@swlaw.com;cliff-davidson-7586@ecf.pacerpro.com
•Lei Lei Wang Ekvall lekvall@swelawfirm.com, lgarrett@swelawfirm.com;gcruz@swelawfirm.com;jchung@swelawfirm.com
•Richard W Esterkin richard.esterkin@morganlewis.com
•Timothy W Evanston tevanston@swelawfirm.com, gcruz@swelawfirm.com;lgarrett@swelawfirm.com;jchung@swelawfirm.com
•Jeremy Faith Jeremy@MarguliesFaithlaw.com,
Helen@MarguliesFaithlaw.com;Angela@MarguliesFaithlaw.com;Vicky@MarguliesFaithlaw.com
•James J Finsten , jimfinsten@hotmail.com
•Alan W Forsley alan.forsley@flpllp.com, awf@fkllawfirm.com,awf@fl-lawyers.net,addy.flores@flpllp.com
•Eric D Goldberg eric.goldberg@dlapiper.com, eric-goldberg-1103@ecf.pacerpro.com
•Andrew Goodman agoodman@andyglaw.com, Goodman.AndrewR102467@notify.bestcase.com
•Suzanne C Grandt suzanne.grandt@calbar.ca.gov, joan.randolph@calbar.ca.gov
•Steven T Gubner sgubner@bg.law, ecf@bg.law
•Marshall J Hogan mhogan@swlaw.com, knestuk@swlaw.com
•Sheryl K Ith sith@cookseylaw.com, sith@ecf.courtdrive.com
•Razmig Izakelian razmigizakelian@quinnemanuel.com
•Lewis R Landau Lew@Landaunet.com
•Daniel A Lev dlev@sulmeyerlaw.com, ccaldwell@sulmeyerlaw.com;dlev@ecf.inforuptcy.com
•Elizabeth A Lombard elombard@zwickerpc.com, bknotices@zwickerpc.com
•Craig G Margulies Craig@MarguliesFaithlaw.com,
Vicky@MarguliesFaithlaw.com;Helen@MarguliesFaithlaw.com;Angela@MarguliesFaithlaw.com
•Peter J Mastan peter.mastan@dinsmore.com, SDCMLFiles@dinsmore.com;Katrice.ortiz@dinsmore.com
•Edith R. Matthai ematthai@romalaw.com, lrobie@romalaw.com
•Kenneth Miller kmiller@pmcos.com, efilings@pmcos.com
•Elissa Miller (TR) CA71@ecfcbis.com, MillerTrustee@Sulmeyerlaw.com;C124@ecfcbis.com;ccaldwell@sulmeyerlaw.com
•Eric A Mitnick MitnickLaw@aol.com, mitnicklaw@gmail.com
•Scott H Olson solson@vedderprice.com, scott-olson-
2161@ecf.pacerpro.com,ecfsfdocket@vedderprice.com,nortega@vedderprice.com
•Leonard Pena lpena@penalaw.com, penasomaecf@gmail.com;penalr72746@notify.bestcase.com
•Michael J Quinn mquinn@vedderprice.com, ecfladocket@vedderprice.com,michael-quinn-2870@ecf.pacerpro.com
•David M Reeder david@reederlaw.com, secretary@reederlaw.com
•Ronald N Richards ron@ronaldrichards.com, morani@ronaldrichards.com
•Kevin C Ronk Kevin@portilloronk.com, Attorneys@portilloronk.com
•William F Savino wsavino@woodsoviatt.com, lherald@woodsoviatt.com
•Kenneth John Shaffer johnshaffer@quinnemanuel.com
•Richard M Steingard , awong@steingardlaw.com
•Philip E Strok pstrok@swelawfirm.com, gcruz@swelawfirm.com;1garrett@swelawfirm.com;jchung@swelawfirm.com
•Boris Treyzon jfinnerty@actslaw.com, sgonzales@actslaw.com
• United States Trustee (LA) ustpregion16.la.ecf@usdoj.gov
•Eric D Winston ericwinston@quinnemanuel.com
•Christopher K.S. Wong christopher.wong@arentfox.com, yvonne.li@arentfox.com
•Timothy J Yoo tjy@lnbyb.com




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2012                                                                                      F 9013-3.1.PROOF.SERVICE
